Citation Nr: 1618757	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

(The issue of to service connection for a bilateral hearing loss disability will be the subject of another decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2010, the Veteran presented testimony before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of this hearing has been associated with the claims file.  Thereafter, in August 2010 the issue was remanded for additional development.

In May 2014, the Veteran was informed that the VLJ who conducted the March 2010 hearing was no longer employed by the Board and was asked if he desired another hearing.  Later in May 2014 the Veteran responded that he desired another hearing before a VLJ of the Board at his local RO.

In August 2014, the Board remanded the claim for the Veteran to be afforded another hearing before a VLJ of the Board.

The Veteran was afforded a hearing before a Veterans Law Judge in April 2015.  This hearing was limited to an issue identified above.  Thereafter, in June 2015, the Board reopened the claim of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, and remanded for additional development.  In addition, the Board remanded the claim of entitlement to service connection for bilateral hearing loss for the Veteran to be afforded a hearing before a VLJ of the Board.

In September 2015 the Veteran was afforded a hearing before a VLJ other than the Judge who took testimony in April 2015.  At this hearing the Veteran presented testimony on both issues.

Thus, the Veteran has now presented testimony regarding his claim of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, at hearings held by two different VLJs.  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel.  The United States Court of Appeals for Veteran Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  The Veteran was sent a letter in March 2016 asking whether he desired another hearing before a VLJ of the Board on the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  The Veteran did not respond and, as such, the Board will proceed with the case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his spouse have reported that the Veteran's symptoms of peripheral neuropathy of the lower extremities have existed since separation from service.  In particular, the Veteran has reported that numbness and tingling have existed since separation from service.  

After examination in September 2015, the VA examiner stated that one could easily see a very large discrepancy in the Veteran's reported history versus the documented history he mentioned at VA in 2003.  The Veteran was noted to report that the visit involved his provider stating that Agent Orange caused his neuropathy.  However, the examiner noted that there was nothing in the record to support that conclusion.  The Veteran was noted to report that he did not see any providers on discharge or throughout the years for any neuropathy symptoms.  The Veteran was also noted to report that he never received any treatment for neuropathy.  However, the examiner noted that the clinical entry in 2003 revealed him being given gabapentin.  The Veteran stated that he did not recall this.  The examiner found the discrepancy in dates worrisome.  Electromyography (EMG) testing 12 years prior to the examination was reported as normal.  The examiner reported that the Veteran did not recall having the test done.  The examiner stated that no additional testing was needed or warranted.  The examiner found that the Veteran had a diagnosis of a peripheral sensory neuropathy, dating back to approximately 2002 (according to CPRS).  The examiner stated that any comments about whether his bilateral lower extremity disability was incurred in, caused by/aggravated by or is etiologically related to service or presumed herbicide exposure was completely unknown and would be resorting to complete speculation.  The reasoning provided was that the reporting history at the examination appeared to the examiner to be starkly different, when compared to his first visit at this facility in 2003.  There was no factual or reliable manner in which to determine any aggravation.  The examiner noted that whether this was a true "early onset" neuropathy could not be stated, due to reasoning noted above. 

Although the examiner commented, at length, on the Veteran's reports of burning of the feet, the examiner appears to rely solely on a lack of reported complaints of lower extremity disabilities from service until 2003.  The examiner did not comment on the Veteran's reports of numbness and tingling of the lower extremities.  These symptoms have been identified by the Veteran and his spouse as existing since service and that the symptom of burning began just prior to the 2003 treatment.  As such, the Board finds the examination report to be inadequate and remand is necessary to afford the Veteran another VA medical examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the June 2015 Board remand, the Board ordered that after all development was completed, the issue of entitlement to service connection for peripheral neuropathy of the lower extremities was to be readjudicated.  If the decision remained adverse to the Veteran, the Board ordered that the Veteran and his representative be provided a supplemental statement of the case and allowed appropriate opportunity to respond.  Here, adjudication subsequent to the completion of the development ordered in the June 2015 Board remand does not appear to have been performed and the Veteran and his representative have not been provided with a supplemental statement of the case.  As such, the issue must be remanded for compliance with the June 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Lastly, subsequent to the prior statement of the case, additional pertinent evidence has been received and associated with the claims file.  On remand this evidence will be considered in the first instance by the AOJ.  38 C.F.R. § 19.31(b)(1) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his peripheral neuropathy of the lower extremities conducted by a medical provider skilled in the diagnosis and treatment of the nervous system.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the lower extremities incurred in, was aggravated by, or is otherwise etiologically related to service, or caused by his presumed herbicide exposure.

The examiner should outline all appropriate diagnoses, and specifically opine as to if the Veteran suffers from early-onset peripheral neuropathy.

If the examiner finds early-onset peripheral neuropathy, the examiner should specify if it manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides.

In rendering the opinion the examiner must comment on the Veteran's report of numbness and tingling since separation from service.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for peripheral neuropathy of the lower extremities.  If the decision remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________                                 ________________________
MICHAEL MARTIN		    DAVID L. WIGHT 
   Veterans Law Judge,		     Veterans Law Judge,
    Board of Veterans' Appeals		        Board of Veterans' Appeals



________________________________
M.C. GRAHAM
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


